Title: From George Washington to John Hancock, 9 August 1777
From: Washington, George
To: Hancock, John



Sir
Camp near German Town [Pa.] Augt 9: 1777.

I have been duly honored with your Letter of Yesterday and with its Inclosures. I shall pay attention to the Resolves transmitted, and as soon as circumstances admit, shall propose to Genl Howe an Exchange between Lt Colo. Campbell and the Hessian Feild Officers, and a like Number of Our’s of equal rank in his Hands.
I would beg leave to lay before Congress, a Copy of a Report made by a Board of Genl Officers held on the 7th Instant, to consult of several matters respecting the Army. In the course of their deliberation, they took into consideration the Subject reported. I shall only add, that this matter has been long complained of by the Officers, and the more so, as the Indulgence they pray could not—nor can be ever attended with the least possible injury to the public, and is what, I beleive, is allowed in most Armies. Congress, I am persuaded, will give it their attention, and, if no Good objections of a public nature appear against the measure, will grant what the Officers wish and the Board have recommended.
I perceive by the Resolves of the 30th Ulto & 1st Instant, for recalling Genls Schuyler and St Clair, that they are directed to repair to Head Quarters. I also find, that a Committee had been resolved on, to digest

a mode for enquiring into the Reasons for evacuating Tyconderoga & Mount Independance, and into the conduct of the General Officers in the Northern department at the time of the evacuation. As these Gentn have received the Letter upon this Subject by this time, and will probably be down in the course of a few days, I shall be glad to be informed what I am to do with ‘em, when they arrive. I may be then at a great distance from this, and, in such case, should be at a loss what to say or how to conduct myself respecting them, without receiving some directions, which I request to be favoured with, by the earliest Opportunity. I have the Honor to be with great respect Sir Yr Most Obed. servt

Go: Washington

